                            IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA

    Roy Sutherland,
                                                           Civil Action No. 0:19-2106-JFA-MGB
                   Plaintiff,

    vs.
                                                                           ORDER

     South Carolina Department of Corrections;
     Warden Levern Cohen, individually and/or
     in his official capacity as Warden of
     Ridgeland Correctional Institution,

                   Defendants.


      I.      INTRODUCTION

           Roy Sutherland (“Plaintiff”) filed this action pursuant to 42 U.S.C. § 1983 and the South

Carolina Tort Claims Act (“SCTCA”), S.C. Code Ann. §§ 15-78-10 et seq. (ECF No. 2). Although

this case was originally filed as a multi-Plaintiff action on October 31, 2017, the cases were later

severed into separate actions. (ECF No. 1).

           This matter is before the Court on Defendants South Carolina Department of Corrections’

(“SCDC”) and Warden Levern Cohen’s (Cohen) Motion for Summary Judgment. (ECF No. 3). In

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2)(c) (D.S.C.), this case was

referred to the Magistrate Judge.

           The Magistrate Judge assigned to this action 1 prepared a thorough Report and

Recommendation (“Report”) (ECF No. 47) and opines that Defendants’ Motion for Summary



1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b) and Local Civil Rule
    73.02(B)(2)(c) (D.S.C.). The Magistrate Judge makes only a recommendation to this Court. The
    recommendation has no presumptive weight, and the responsibility to make a final determination remains
    with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is charged with making a de novo
    determination of those portions of the Report and Recommendation to which specific objection is made,
                                                     1
Judgment (ECF No. 3) should be granted in part and denied in part. Specifically, the Magistrate

Judge recommends that the Court grant summary judgment as to Plaintiff’s federal claims based

on non-exhaustion. Additionally, the Magistrate Judge recommends that the Court decline to

exercise supplemental jurisdiction over Plaintiff’s state law claims. Rather than dismiss those state

law claims, the Magistrate Judge recommends they be remanded to Jasper County. The Report sets

forth, in detail, the relevant facts and standards of law on this matter, and the Court incorporates

those facts and standards without a recitation.

         The parties were advised of their right to object to the Report, which was entered on the

docket on November 25, 2019. (ECF No. 47). However, the parties failed to file any objections to

the Report. Thus, this matter is ripe for review.

   II.      LEGAL STANDARD

         The Court is charged with making a de novo determination of those portions of the Report

to which specific objections are made, and the Court may accept, reject, or modify, in whole or in

part, the recommendation of the Magistrate Judge, or recommit the matter to the Magistrate Judge

with instructions. See 28 U.S.C. § 636(b)(1). However, a district court is only required to conduct

a de novo review of the specific portions of the Magistrate Judge’s Report to which an objection

is made. See 28 U.S.C. § 636(b); Fed. R. Civ. P. 72(b); Carniewski v. W. Virginia Bd. of Prob. &

Parole, 974 F.2d 1330 (4th Cir. 1992). In the absence of specific objections to the Report of the

Magistrate Judge, this Court is not required to give an explanation for adopting the

recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).




 and the Court may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate
 Judge, or recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).
                                                    2
   III.      DISCUSSION

          Although the parties failed to file objections to the Report, out of an abundance of caution,

the Court has carefully studied the record and conducted a de novo review of the Report. Briefly,

the instant case arises from an alleged inmate-on-inmate attack that occurred at Ridgeland

Correctional Institution (“Ridgeland”). Plaintiff alleges that on November 6, 2016 he was attacked

by three inmates while in his room. He alleges one of the inmates “pulled out a knife and stabbed”

him. The next day, Plaintiff was taken to medical for treatment of his stab wound.

          In the amended complaint, Plaintiff alleges four causes of action for: (1) injunctive relief

pursuant to S.C. Code Ann. § 15-43-30 and 42 U.S.C. § 1983; (2) deliberate indifference against

Defendant Cohen pursuant to § 1983; and (3) failure to implement appropriate policies, customs,

and practices against Defendant Cohen pursuant to § 1983; and (4) violation of the SCTCA against

Defendants SCDC and Cohen. Additionally, Plaintiff seeks relief under the “the Fifth, Seventh,

Eighth, and Fourteenth Amendments to the United States Constitution.”

             a. Plaintiff’s Federal Claims should be Dismissed for Failure to Exhaust.

          The Magistrate Judge recommends that the Court grant Defendants’ motion for summary

judgment as to Plaintiff’s federal claims based on his failure to exhaust his administrative remedies

as required by the Prison Litigation Reform Act.

          Section 1997e(a) of the Prison Litigation Reform Act (“PLRA”) provides that “[n]o action

shall be brought with respect to prison conditions under section 1983 of this title, or any other

Federal law, by a prisoner confined in any jail, prison, or other correctional facility until such

administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a).

          The Fourth Circuit has held that “whether a Plaintiff has properly exhausted all

administrative remedies is a pure question of law…” E.L ex rel. Lorsson v. Chapel Hill-Carrboro



                                                   3
Bd. of Educ., 773 F.3d 509, 514 (4th Cir. 2014); Talbot v. Lucy Corr Nursing Home, 118 F.3d 215,

218 (4th Cir. 1997) (holding that whether plaintiff properly exhausted all administrative remedies

is a question of law reviewed de novo). Therefore, the Court may resolve the question of

exhaustion without the participation of a jury. Woodhouse v. Duncan, 741 Fed. App’x, 177, 178

(4th Cir. 2018) (“Judges may resolve factual disputes relevant to the exhaustion issue without

participation of a jury.”).

        The Court concludes Plaintiff has failed to exhaust his administrative remedies and

therefore, he is barred from proceeding with his claims in this Court. Defendants argue that there

is no evidence in the record that Plaintiff attempted to exhaust his administrative remedies with

respect to his attack. Although Plaintiff testified at his deposition that he filed a staff request and

Step 1 grievance regarding the attack on November 6, 2016, Defendants claim that there is no staff

request or grievance related to the attack in Defendant SCDC’s possession.

        As the Magistrate Judge points out, Plaintiff has failed to produce copies of his alleged

staff request and Step 1 grievance to support his assertion. Further, Plaintiff has failed to offer any

argument in rebuttal in his response in opposition to the motion for summary judgment or in the

form of an objection. Instead, Plaintiff simply agrees that he may not meet the standard for

exhaustion and if so, he requests the Court remand his state law claims to state court.

        Therefore, the Court adopts the Magistrate Judge’s Report and grants Defendants’ motion

for summary judgment as to Plaintiff’s federal claims for his failure to exhaust his administrative

remedies.

            b. The Court Declines to Exercise Supplemental Jurisdiction.

        The Magistrate Judge recommends that the Court decline to exercise supplemental

jurisdiction over Plaintiff’s remaining state law claims. See 28 U.S.C. § 1367(c)(3) (“The district



                                                  4
courts may decline to exercise supplemental jurisdiction over a claim under subsection (a) if—….

(3) the district court has dismissed all claims over which it has original jurisdiction.”). Defendants

argued that the Court should dismiss Plaintiff’s state law claims rather than remand them.

However, the Magistrate Judge is correct that the dismissal of Plaintiff’s federal claims is based

on the PLRA which is a federal statute and inapplicable to his state law claims.

         Additionally, Defendants argued the Court should analyze Plaintiff’s state law claims and

apply state statutory exhaustion requirements to those claims. However, the Magistrate Judge

correctly concluded that when a Court dismisses all the federal claims presented in a case, the state

law claims should be remanded to be resolved in state court.

         Therefore, the Court declines to exercise supplemental jurisdiction over Plaintiff’s state

law claims and will remand those claims for resolution in state court.

   IV.      CONCLUSION

         After carefully reviewing the applicable laws, the record in this case, as well as the Report,

the Court finds the Magistrate Judge’s recommendation fairly and accurately summarizes the facts

and applies the correct principles of law. Accordingly, the Court adopts the Report and

Recommendation. (ECF No. 47). Defendants’ Motion for Summary Judgment is granted in and

denied in part. (ECF No. 3). Specifically, the Court adopts the Report and grants summary

judgment as to Plaintiff’s federal claims based on non-exhaustion. Additionally, the Court adopts

the report and declines to exercise supplemental jurisdiction over Plaintiff’s state law claims and

as such, Plaintiff’s state law claims will be remanded to Jasper County for resolution.

         IT IS SO ORDERED.



April 6, 2020                                           Joseph F. Anderson, Jr.
Columbia, South Carolina                                United States District

                                                   5
